Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 2-25 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9, 19-27, 37-54 of Parent App. No. 16124116.  Although the conflicting claims are not identical, they are not patentably distinct from each other.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



In claim 2, the terms “timer period” are not clear what these are in reference to. Also, the description of the present application fails to provide a clear and complete description on the claim invention. However, the claims will be given a broad reasonable interpretation for the purposes of examination as best understood.

Claims 3-25 are rejected for similar reasons as stated for claim 2. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon US 20180220345 in view of Kim US 20200015275

2. A method of wireless communication at a user equipment (UE), comprising:
transmitting a capability report [[requested by a scheduling entity to a scheduling entity]], the capability report indicating a capability of the UE to perform a bandwidth part (BWP) reconfiguration in a time period (Moon: [0549] - based on the capability report of the terminal); 
receiving a command from the scheduling entity, the command indicating the BWP reconfiguration (Moon: [0549-0551] - where the base station instructs the band switching through the (DCI and/or MAC CE) the terminal may consider a switching delay time); and 
completing the BWP reconfiguration in the time period (Moon: [0549-0551] - the completion of the switching).
Kim further teaches wherein the capability report requested by a scheduling entity to a scheduling entity (Kim: [0107-0108] - UE capability enquiry message) in order to meet various requirements and provide various services.
Thus, it would have been obvious to one ordinary skill in art before the effective filing date of the claim limitation to includes the above recited limitation into Moon’ invention in order to meet various requirements and provide various services ([0005]), as taught by Kim.

3. The method of claim 2, wherein the receiving the command comprises: receiving a BWP configuration command in downlink control information (DCI) of a downlink control channel; receiving a BWP configuration command in a medium access control (MAC) control element (CE); or receiving a BWP configuration command in a radio resource control (RRC) command (Moon: [0537, 0549-0551]).

4. The method of claim 3, wherein the completing the BWP reconfiguration comprises: reconfiguring a BWP configuration in a first timeline in response to receiving the BWP configuration command using the DCI; and reconfiguring the BWP configuration in a second timeline in response to receiving the BWP configuration command using the MAC CE, and the first timeline is different from the second timeline (Moon: [0537, 0549-0551]).

5. The method of claim 2, wherein the command is configured to activate, deactivate, or switch a BWP used by the UE (Moon: [0549-0551] - the completion of the switching).

6. The method of claim 2, wherein the receiving the command comprises: receiving a BWP configuration command using a first component carrier (CC), wherein the BWP configuration command configures the UE to switch from a first BWP of the first CC to a second BWP of the first CC (Moon: [0511, 0518-0520]).

7. The method of claim 2, wherein the receiving the command comprises: receiving a BWP configuration command using a first component carrier (CC), wherein the BWP configuration command configures the UE to switch from a first BWP of a second CC to a second BWP of the second CC (Moon: [0511, 018-0520]). 

Regarding claims 8-25, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 2-7, where the difference used is a “UE, Method & eNB” and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations. This change does not affect the limitation of the above treated claims. Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.

Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is 571-270-1929.  The examiner can normally be reached on Monday thru Friday: 8:30am to 5:00pm (EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SULAIMAN NOORISTANY/
Primary Examiner, Art Unit 2415